673 S.E.2d 129 (2009)
In the Matter of the ESTATE OF John W. POPE, Jr., Deceased.
Jane Forbes Pope, Petitioner
v.
Thomas J. Rollins, Executor of the Estate of John W. Pope, Jr., Amanda Joyce Pope and James Arthur Pope, in their capacities as co-Trustees of the Pope Family Trust for the benefit of John W. Pope, Jr., and The John William Pope Foundation, Respondents.
No. 462P08.
Supreme Court of North Carolina.
February 5, 2009.
Alexander C. Dale, Wilmington, Stuart B. Dorsett, Raleigh, for Jane Pope.
*130 Johnny M. Loper, Jean T. Adams, Elizabeth Arias, Winston-Salem, Sarah L. Buthe, for Rollins, et al.
Prior report: ___ N.C.App. ___, 666 S.E.2d 140.

ORDER
Upon consideration of the petition filed on the 6th day of October 2008 by Petitioner (Jane Pope) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."